UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-2289


THORNELL JOHNSON,

                Plaintiff - Appellant,

          v.

NATIONSTAR MORTGAGE, LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    George Jarrod Hazel, District Judge.
(8:14-cv-02536-GJH)


Submitted:   October 20, 2015              Decided:   October 22, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dmitry Balannik, TOUCHSTONE LAW FIRM, LLC, Rockville, Maryland,
for Appellant. Craig R. Haughton, MCGUIREWOODS, LLP, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Thornell Johnson seeks to appeal the district court’s order

granting     defendant’s   motion     to    dismiss     and,    dismissing      his

complaint.      We    dismiss   the   appeal      for   lack    of    jurisdiction

because the notice of appeal was not timely filed.

     Parties    are    accorded   30       days   after   the    entry     of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

October 21, 2015.        The notice of appeal was filed on November

21, 2015.      Because Johnson failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                         DISMISSED




                                       2